 



Exhibit 10.2
UNDERTAKING AGREEMENT
     This Undertaking Agreement (“Agreement”) is entered into as of November 12,
2007, between Bancinsurance Corporation, an Ohio corporation (the “Company”),
and [                      ] (the “Executive”).
RECITALS
     WHEREAS, in 2005, the U.S. Securities and Exchange Commission (“SEC”)
commenced an investigation concerning the chronology, events and announcements
relating to the withdrawal by the Company’s former independent registered public
accounting firm, Ernst & Young LLP, of its audit reports for the years 2001
through 2003 for the Company (the “SEC Investigation”);
     WHEREAS, the Executive has advised the Company that the Executive desires
to retain independent legal counsel to assist him in connection with the SEC
Investigation and in defending any actual or threatened action, suit or
proceeding arising from or associated with the SEC Investigation (collectively
with the SEC Investigation, the “Specified Proceedings”);
     WHEREAS, the Executive has requested that the Company pay, in advance of
the final disposition of the Specified Proceedings, legal fees and expenses
actually and reasonably incurred by the Executive in connection with the
Specified Proceedings;
     WHEREAS, the disinterested directors of the Company have determined that,
subject to the terms and conditions of this Agreement, it is in the best
interests of the Company and its shareholders that the Company pay, in advance
of the final disposition of the Specified Proceedings, legal fees and expenses
actually and reasonably incurred by the Executive in connection with the
Specified Proceedings; and
     WHEREAS, the disinterested directors of the Company have authorized the
Company to enter into this Agreement with the Executive;
     NOW, THEREFORE, the parties hereto agree as follows:

  1.   Subject to the terms and conditions of this Agreement, the Company agrees
to pay, in advance of the final disposition of the Specified Proceedings, legal
fees and expenses actually and reasonably incurred by the Executive in
connection with the Specified Proceedings (the “Expenses”).     2.   The
Executive agrees that any request for advancement of any Expenses shall be
submitted in a written statement from the Executive to the Chairman of the
Special Committee of the Board of Directors established in connection with the
SEC Investigation. Subject to the terms and conditions of this Agreement, any
advancement of Expenses pursuant to this Agreement shall be made within 20 days
after the receipt by the Company of such written statement from the Executive
requesting such advancement. Each written statement requesting

 



--------------------------------------------------------------------------------



 



      advancement shall reasonably evidence to the satisfaction of the Company
the Expenses incurred by the Executive in connection with the Specified
Proceedings.     3.   In consideration for the Company advancing the Expenses,
the Executive hereby undertakes to repay the amounts of Expenses advanced under
this Agreement if it ultimately is determined, in accordance with Article Five
of the Company’s code of regulations, that the Executive did not act in good
faith or in a manner the Executive reasonably believed to be in or not opposed
to the best interests of the Corporation in respect of the matters which are the
subject of the Specified Proceedings. In the event of such a determination, the
Executive and the Company shall negotiate and agree in good faith within 30 days
of such determination a schedule for the repayment of all advanced Expenses, but
in no event shall the Executive take longer than one year from the time the
determination is made to repay in full the amounts advanced by the Company under
this Agreement.     4.   Nothing in this Agreement shall be construed to require
the Company to advance to the Executive any other costs or expenses, whether or
not incurred in connection with the Specified Proceedings.     5.   The Company
may terminate this Agreement at any time by giving 10 days’ prior written notice
to the Executive. Unless otherwise required by law or by the terms of this
Agreement, any Expenses incurred by the Executive prior to the time notice is
given as provided in this paragraph, shall be paid by the Company in accordance
with this Agreement.     6.   Subject to paragraph 5 of this Agreement, the
rights and obligations of the parties under this Agreement shall continue
following any termination of the Executive’s employment with the Company.     7.
  This Agreement contains the entire agreement and understanding of the Company
and the Executive with respect to the subject matter of this Agreement. This
Agreement shall be construed, governed and enforced in accordance with the laws
of the State of Ohio.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of
November 12, 2007.

                  BANCINSURANCE CORPORATION    
 
           
 
  By:  
 
            Matthew D. Walter, Chairman of the Special             Committee of
the Directors    
 
                          [                      ], individually    

3